DETAILED ACTION
Status of the Application
	Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1-4, 8, addition of claims 15-19, and a declaration under 37 CFR § 1.132 by inventor Takeshi Sakamoto (hereinafter Sakamoto declaration) as submitted in a communication filed on 6/29/2021 are acknowledged. 
New claims 15-19 are directed to the elected invention. Claims 9-14 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-8 and 15-19 are at issue and will be examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 15 is objected to due to the recitation of “Page 8 par 16”.   The term should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment.
New claim 17 requires a cationic polymer which is a diallyldialkyl ammonium salt or diallyldialkyl ammonium ethyl sulfate salt.  While the Examiner has found support for a cationic polymer which is a diallyldialkyl ammonium salt polymer or a diallyldialkyl ammonium ethyl sulfate salt polymer, the Examiner has not found support for a cationic polymer which is a diallyldialkyl ammonium salt or a diallyldialkyl ammonium ethyl sulfate salt.  Thus, there is no indication that a method for producing a filamentous fungal pellet that requires a cationic polymer, wherein said cationic polymer is a diallyldialkyl ammonium salt or a diallyldialkyl ammonium ethyl sulfate salt was within the scope of the invention as conceived by Applicant at the time the application was filed.  Accordingly, Applicant is required to cancel the new matter in the response to this Office Action.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-4, 6-8 remain rejected and new claims 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (Trans. Br. Mycol. Soc. 89(3):367-371; cited in the IDS) in view of Elmayergi (J. Ferment. Technol. 53(10):722-729, 1975; cited in the IDS), Zhang et al. (Critical Reviews in Biotechnology 36(6):1066-1077, published online 9/16/2015), Zhaoxin et al. (J. Chem. Tech. Biotechnol. 60:183-187; cited in the IDS), and Fakhrullin et al. (Langmuir 25(8):4628-4634, 2009).  This rejection as it relates to new claims 15-17 and 19 is necessitated by amendment. 
Claim 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (Trans. Br. Mycol. Soc. 89(3):367-371; cited in the IDS) in view of Elmayergi (J. Ferment. Technol. 53(10):722-729, 1975; cited in the IDS), Zhang et al. (Critical Reviews in Biotechnology 36(6):1066-1077, published online 9/16/2015), Zhaoxin et al. (J. Chem. Tech. Biotechnol. 60:183-187; cited in the IDS), Fakhrullin et al. (Langmuir 25(8):4628-4634, 2009), and further in view of Tsuboi et al. (US Publication No. 2015/0125915, published 5/7/2015).
These rejections have been discussed at length in the prior Office action.  They are maintained and further applied to new claims 15-17 and 19 for the reasons of record and those set forth below.
Applicant argues that Byrne et al. and Elmayergi are not pertinent to the problem solved by the claimed invention and should be considered non-analogous prior art. Applicant states that Byrne et al. teach away from using a cationic polymer, citing a paragraph of page 370 under “Discussion”. Applicant states that anionic and non-ionic polymers can be used for their purpose.  Applicant states that Byrne et al. teach that dispersed growth is inherently more efficient than pelleted growth as pellet interiors often become anaerobic.  Therefore, Applicant is of the opinion that the reference by Byrne et al. is a non-analogous art because it is directed to an entirely different purpose than the instant invention.  Applicant states that Elmayergi teaches away from the use of cationic polymers based on the statements in the Conclusions section, citing a sentence where it is stated that although pellets are desirable for some specific products, pulpy or filamentous growth exhibited a maximum amylase production.  Therefore, Applicant  conclude that Elmayergi is non-analogous art because it is directed to an entirely different purpose from the claimed invention.  Applicant points out that the pellet formation taught by Zhang et al. uses a different mechanism from that used in the claimed invention.  Applicant states that Zhang et al. teach that the difference  in the charge seems to be a key to aggregation of fungus.   Applicant refers to the Sakamoto declaration and states that when filamentous fungus is grown on agar plates, it is shown that filamentous fungus growth/proliferation  is interfered with when the agar plate containing a cationic polymer is used.  It is speculated by Applicant that filamentous fungus formed pellets in a high density due to the inhibitory effect on proliferation of the cationic polymer, called “inhibitory” effect.  Applicant A. niger fungus to form pellets are different in principle.  Applicant submits that the claimed invention as a whole must be considered when determining obviousness. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 15-17 and 19.  Claims 15-17 and 19 are directed in part to the method of claim1, wherein (a) the charge density of the cationic polymer is 2-30 meq/g, (b) the content of cationic polymer is 0.0015%-2% (w/v), (c) the molecular weight of the cationic polymer is 1600-200,000, or (d) the cationic polymer is a poly-allylamine polymer. As indicated in the prior Office action, Fakhrullin et al. teach the encapsulation of Trichoderma asperellum cells with poly(allylamine) hydrochloride (PAH) having a molecular weight of approximately 15,000 (page 4629, right column, Chemicals and Cells; page 4634, left column, Encapsulation of Cells).  Fakhrullin et al. teach that taking into consideration the original negative charge of the cells, the encapsulation was started by coating with the positively charged polymer PAH (page 4630, left column, Encapsulation of Cells).  According to the specification, poly(allylamine) hydrochloride (PAH) has a charge density of 10.7 meq/g.  Therefore, the PAH of Fakhrullin et al. would also have a charge density of 10.7 meq/g.  As stated in the prior Office action, Elmayergi teaches that the use of a cationic polymer at a concentration of 3 g/L (0.3% w/v) in an A. niger culture results in pellet morphology (discrete, page 726, Table 3, Reten-205 and Reten-210).  
With regard to the argument that the reference by Byrne et al. is non-analogous art because Byrne et al. teach away from using a cationic polymer, it is noted that MPEP § 2141.01(a)(I) states:
"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). " This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (emphasis added).

While it is agreed that Byrne et al. do not teach the use of cationic polymers to obtain a Rhizopus or Trichoderma fungal pellet, the reference by Byrne et al. is clearly from the same field of endeavor as the claimed invention because it relates to the  effect of polymers on pelleting of Rhizopus arrhizus.  Applicant is reminded that the problem to be solved by the claimed invention is the production of filamentous fungal pellets.  Moreover, while Applicant asserts that  Byrne et al. teach away from using cationic polymers, it is noted that nowhere in that reference, there is any statement or suggestion indicating that a cationic polymer would not result in a fungal pellet. Please note that simply because Byrne et al. did not test cationic polymers, this is not an indication that using cationic polymers would not result in a fungal pellet.  On the contrary, Byrne et al. specifically teach that (i) the addition of divalent cations results in pelleting of growth (page 370, Discussion, left column, second full paragraph, first sentence), (ii) divalent cations have been implicated in yeast flocculation, an analogous phenomenon to fungal pelleting (page 370, Discussion, left column, third paragraph, first sentence), and (iii) the addition of low levels of magnesium or calcium resulted in cultures forming numerous discrete pellets (page 369, left column, last sentence).  Therefore, it is abundantly clear from the teachings of Byrne et al. that the presence of divalent cations would promote cell pelleting.  A cationic polymer and a divalent cation would have a positive charge.  Therefore, it would be reasonable to expect based on the results provided by  Byrne et al. regarding divalent cations that a cationic polymer could act like a divalent cation and promote pelleting.  With regard to the argument that Byrne et al. teach that disperse growth is inherently more efficient than pelleted growth, it is noted that simply providing an advantage for disperse growth is not an indication that pelleted growth is undesirable under any circumstances.  In addition, there is absolutely no statement by Byrne et al. indicating that pelleted growth is undesirable. Moreover, while the same subject matter of the claimed invention, and (ii) Byrne et al. refers to the effect of anionic and non-anionic polymers as well as divalent cations on cell pelleting and do not teach away from pelleted growth.  
The Examiner disagrees with Applicant’s contention that Elmayergi teaches away from the use of cationic polymers and that the reference by Elmayergi is non-analogous art because it is directed to an entirely different purpose from the claimed invention.  While it is agreed that Elmayergi does not teach Rhizopus or Trichoderma fungal pellets, the reference by Elmayergi is clearly from the same field of endeavor as the claimed invention because it relates to the mechanism of pellet formation of Aspergillus niger (filamentous fungus) in the presence of additives that include cationic polymers. Applicant is reminded that the problem to be solved by the claimed invention is the production of filamentous fungal pellets, which specifically include fungal pellets of Aspergillus niger as well as Trichoderma and Rhizopus species as shown on page 3 of the specification.  With regard to the argument that Elmayergi teaches away from the use of cationic polymers based on the statements in the Conclusions section, citing a sentence where it is stated that although pellets are desirable for some specific products, pulpy or filamentous group exhibited a maximum amylase production, it is noted that while one could argue that pulpy or filamentous growth exhibited a maximum amylase production, Elmayergi specifically teach that pellets are desirable for some specific products (Introduction, first paragraph).  Therefore, it is abundantly clear from the teachings of Elmayergi that Elmayergi is not stating that pellets are undesirable under any circumstance.  Simply providing an advantage for pulpy or filamentous growth for amylase production is same subject matter of the claimed invention, and (ii) Elmayergi refers to the effect of cationic polymers on Aspergillus niger cells (filamentous fungus) and do not teach away from pelleted growth.
With regard to the argument that the pellet formation taught by Zhang et al. uses a different mechanism from that used in the claimed invention, citing the results of the Sakamoto declaration and the speculation that fungus formed pellets in a high density due to the inhibitory effect on proliferation of the cationic polymer, also called “sterilization” effect, it is noted that one of skill in the art did not need to know the exact mechanism by which filamentous fungal cells can undergo pelleted growth in the presence of cationic polymers to be motivated to culture Trichoderma or Rhizopus cells in a cationic polymer-containing medium to obtain Trichoderma or Rhizopus pellets in view of the pelleted growth obtained with  Aspergillus niger cells when cultured in media containing cationic polymers disclosed by  Elmayergi and the observation by Byrne et al. that Rhizopus cells undergo pelleted growth in the presence of cations.  At the time of the invention, as evidenced by Zhang et al., there were no known significant physical differences between the spores of Aspergillus niger and the spores of Trichoderma or Rhizopus.  As indicated in the prior Office action, Zhang et al. teach that in general, fungal spores have negative charge, which is also evidenced by the teachings of Fakhrullin et al. and Zhaoxin et al.  As such, one of skill in the art would have used the knowledge available at the time of the invention, namely (i) filamentous fungal spores having negative charge, (ii) pelleted growth of filamentous fungal cells in the presence of cationic (positively charged) polymers (Aspergillus niger), and (iii) pelleted growth of filamentous fungal cells in the presence of cations (Rhizopus), to conclude that there was a reasonable expectation of success in obtaining pelleted growth of Trichoderma or Rhizopus spores regardless of the at the time of the invention would have used that information and the knowledge that fungal spores, such as Trichoderma Rhizopus spores, have a negative charge, to conclude that it was more likely than not that adding cationic polymers to the culture medium would result in pelleted growth. Applicant is reminded that an obviousness analysis does not require absolute certainty.  All that is required is to show a reasonable expectation of success. It is believed that the knowledge of the art at the time of the invention, as evidenced by Zhang et al., Elmayergi and   Byrne  et al., would have provided one of skill in the art not only with a motivation to use cationic polymers to obtain Trichoderma or Rhizopus pellets, but also a reasonable expectation of success without having to know the mechanism of pellet formation or having to rely on the proposed mechanism provided in the Sakamoto declaration. 
With regard to the results disclosed in the Sakamoto, applicant argues that the experiments disclosed were done in a solid culture where influence of charge can be negligible. It should be noted, however, that an agar plate contains water. An agar plate is not a dry medium.   Moreover, it should be noted that if all the conditions were equal when culturing both agar plates, the inoculation of the plates required  a liquid inoculum.  Therefore, even if the argument is made that no liquid was present within the agar plate, which is not the case, liquid was added to the plates via the inoculum used, which is presumably the same for both plates.  As such, it is unlikely that there was no influence of charge as asserted.  In addition, while Applicant refers to the sterilization effect of the cationic polymer because the cationic polymer-containing plate contains 3 colonies each comprising a smaller surface area on the plate compared to the surface area of the single colony shown in the control plate, it is noted that based on the photographs provided, it appears that the total surface area of the fungus on both plates is similar.  If one puts together the three circles shown on the cationic polymer-containing plate, the total combined area of the three circles is similar to the area of the single circle of the control plate.  Therefore, if one measures growth based on the area covered with fungal growth on the plate, in view of the fact that the total area covered with fungal growth is similar in both plates, it is unclear as to how one could conclude that the .

Allowable Subject Matter
The subject matter of claim 18 appears to be allowable over the prior art of record. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
August 2, 2021